INTERSTATE WILDLIFE VIOLATOR
COMPACT

Effective July 1, 2007 Illinois was accepted as a member
of the Interstate Wildlife Violator Compact (IWVC).

How the IWVC works:
= Compact Membership applies to aquatic life and
wildlife violations.

= The Compact allows non-resident violators
receiving citations for violations in participating
states to be treated the same as residents who are
in violation

= A violator who fails to comply with the terms of a
citation issued in a participating state faces the
possibility of the suspension of his/her privileges
in his/her home state until the terms of the cita-
tion are met.

= The Compact provides for the reciprocal recogni-
tion of the suspension of license privileges by par-
ticipating states. (Illinois has already recognized
suspensions imposed by other states for several
years. Membership in the Compact will now allow
other states to recognize Illinois’ suspensions.)

@ Finally, the Compact provides that information on
convictions in participating states may be for-
warded to the home state of the violator.

Benefits of IWVC membership:

The IWVC not only assures equal treatment of residents
and non-residents of participating states, but also
enhances the law enforcement services and deterrent
value of time spent patrolling by uniformed officers. The
reciprocal recognition of suspensions between states is
intended to address the problems associated with the
mobility of many violators.

Compact Member States (26):

Arizona Indiana Missouri Oregon
California lowa Montana South
Colorado Kansas Nevada Dakota
Florida Maryland New Mexico Tennessee
Georgia Michigan NewYork — Utah

Idaho Minnesota = North Washington
Illinois Mississippi Dakota Wyoming

ADCBBEST BAC WasséelWet ment #: 16-2 File: LINO2/SCHAHSERVA PRAGA HSOZE

The Department of Natural Resources may also hold an
administrative hearing to revoke licenses/suspend priv-
ileges in certain egregious cases, wherein a person has
had a finding of guilty (including supervision or condi-
tional discharge) in a circuit court of the State of Illinois
or by a U.S. District Court in an Illinois District, regard-
less of whether or not sufficient points for suspension
have been reached.

ADDITIONAL PROVISIONS

In addition, any person whose privileges have been sus-
pended may not obtain or apply for any such license or
permit covered by the suspension during that period of
suspension. Any person whose license or permit has
been revoked or his/her privileges suspended may not,
during the period of revocation/suspension 1) be in the
company of any person engaged in the activity covered
by the revocation/suspension, or; 2) serve as a guide,
outfitter or facilitator for any person who is engaged or
prepared to engage in the activity covered by the revoca-
tion/suspension, until such time as the period of revoca-
tion/ suspension is completed and the appropriate
licenses/permits have been obtained.

PENALTIES FOR VIOLATION OF
REVOCATIONS/SUSPENSION/
DENIAL OF PRIVILEGES

Persons who violate the prohibitions of their revoca-
tion/suspension/denial of privileges shall be guilty of a
Class A Misdemeanor with penalties of up to 364 days
jail time and up to $2500.00 in fines.

REVOCATIONS/SUSPENSIONS IN
OTHER STATES AND CANADA

It shall also be unlawful for any person to be issued or
obtain an Illinois license or permit or while in Illinois,
engage in any activity regulated by the Illinois Fish and
Aquatic Life Code or Wildlife Code during the time that
person's privileges to engage in the same or similar
activities are suspended or revoked by another state, by
a federal agency or by a province of Canada,

REGION OFFICE LOCATIONS

   

REGION |
2317 E. Lincolnway - Suite A
Sterling, IL 61081
(815) 625-0086

REGION Il
2050 W. Stearns Rd
Bartlett, IL 60103
(847) 608-3100

REGION III

1556 State Rte, 54
Clinton, IL 61727
(217) 935-6860, ext. 228

‘CHRISTIAN.
Hee

   

gacene | MACOUPM

IV MONTOOMERY
verge

MADRON

REGION IV
4521 Alton Commerce Pkwy
Alton, IL 62002
(618) 462-1181

   
  

FAYETTE

    
 
   
 
  
  
 
   
      

pono

CLAY

 
 

MARION

  

CLINTON,

 

ST.CLAR

REGION V
11731 State Hwy 37
Benton, IL 62812
(618) 435-8138

WASHINGTON

PERAY

     
   
   

  

RANGOLFH TRL

JAGKBON

SPRINGFIELD
ADMINISTRATIVE OFFICE
One Natural Resources Way
Springfield, IL 62702-1271

(217) 782-6431

uno

 

  

=23| [Illinois Department of
7 @\Natural Resources

For more information, contact the Department of Natural
Resources — Office of Law Enforcement at (217)782-6431,
or visit the DNR home page at www.dnr:state. il

 

 

Equal opportunity to participate in programs of the Illinois
Department of Natural Resources (IDNR) and those funded by the
U.S. Fish and Wildlife Service and other agencies is available to all
individuals regardless of race, sex, national origin, disability, age, reli-
gion or other non-merit factors. If you believe you have been dis-
criminated against, contact the funding source's civil rights office
and/or the Equal Employment Opportunity Officer, IDNR, One
Natural Resources Way, Springfield, Ill. 62702-1271; 217/785-0067;
TTY 217/782-9175.

Printed by the Authority of the State of Illinois

20M 8/07 » IISGO8-89 sous

State of Illinois
Rod R. Blagojevich, Governor

Department of Natural Resources

 

 

REVOCATIONS/SUSPENSIONS
FOR VIOLATIONS

Point System

On June 18, 2007 several changes to the
point system for license revocations/privilege
suspensions went into effect. The changes
are indicated in the shaded areas, and apply
to violations occurring on or after that date.
APPLICATION WITHIN ACTS

The point system applies to revocations/suspensions
authorized under the following conservation laws:

Fish and Aquatic Life Code (515 ILCS 5)
Wildlife Code (520 ILCS 5)
Endangered Species Protection Act (520 ILCS 10)
Timber Buyers Licensing Act (225 ILCS 735)
Ginseng Harvesting Act (525 ILCS 20)

or any similar federal statutes or rules.

GROUPS

GroupA
Wildlife Code, Endangered Species Protection Act
(Wildlife) and Federal Offenses ( Wildlife)

Group B

Fish and Aquatic Life Code, Endangered Species
Protection Act (Aquatic Life)and Federal Offenses
(Aquatic Life)

Group C

Timber Buyers Licensing Act

Group D

Ginseng Harvesting Act, Endangered Species Protection
Act (Plants) and Federal Offenses (Plants)

POINTS

Each time a person is found guilty by a circuit court of the
State of Illinois (including supervision or conditional dis-
charge) or by a U.S. District Court in an Illinois District,
the specific number of points assigned to such violation
shall be charged against that person.

Petty Offense = 3 points

Class C Misdemeanor = 6 points

Class B Misdemeanor = 9 points

Class A Misdemeanor = |2 points

Class 4 Felony = 24 points

Class 3 Felony or higher = 60 points

Any violation committed during a period of sus-
pension = 60 points.

Fed@agéengenm2d p-95956! DaCOMieA tHe 1b: 2 Filedetyoap2o:

classification of offense for the corresponding Illinois
violation.

TYPES

Type | Offenses = Those offenses related to com-
mercial/business activities covered under the Timber
Buyer, Taxidermist, Aquaculture, Aquatic Life Dealer,
Minnow Dealer, Mussel Dealer, Commercial Roe Dealer,
Commercial Fisherman, Commercial Musselor,
Commercial Roe Harvester, Game and Game Bird
Breeder, Wild Game Food Dealer, Fur Bearing Animal
Breeder, Fur Tanner or Migratory Waterfowl Hunting
Area licenses and permits.

Type II Offenses = All other offenses related to activ-
ities covered under licenses and permits. (Example:
hunting, trapping, fishing, etc.)

COMPUTATION OF
SUSPENSION PERIODS

For Type | Offenses, any person who, within an 18
month period, accumulates 13 or more points in a single
group shall have all licenses, permits and stamps rele-
vant to that type of activity revoked, and the person's
privilege to engage in the activity shall be suspended for
a period of time that equals one month for each point
accumulated. All accumulated points shall remain in
effect for 18 months from the date of arrest that resulted
in the point accumulation and shall not be removed or
reduced by a period of suspension. Any second or subse-
quent suspension imposed shall be served consecutively
to any earlier suspension.

For Type II Offenses, any person who, within a 36 month
period, accumulates 13 or more points in a single group
shall have all licenses, permits and stamps relevant to that
type and group revoked, and the person's privilege to
engage in the activity covered by the type and group shall
be suspended for a period of time that equals one month
for each point accumulated. All accumulated points shall
remain in effect for 36 months from the date of arrest that

ya ceMRI pag aly sesQgrt be

removed or reduced by a period of suspension. Any sec-
ond or subsequent suspension imposed shall be served
consecutively to any earlier suspension.

SINGLE INCIDENT RULE

In the event that multiple findings of guilt are entered
against an individual arising out of a single incident or act,
full points shall be assessed only for the finding of guilt
with the highest point level with additional points being
assessed for the remaining findings of guilt as follows:

m Petty Offense = | point
= Class C Misdemeanor = 2 points
= Class B Misdemeanor = 3 points

The Single Incident Rule shall not be applied in any cases
where the highest level violation is a Class A Misdemeanor
or higher (12 points or greater) or in cases where viola-
tions occurred while the individual was suspended

EXAMPLES:

A) Type I - Findings of Guilt for Separate Incidents:
A person found guilty of violations of no taxidermy
license, failure to tag specimens, and failure to keep
proper records (a Class B Misdemeanor and 2 petty
offenses, respectively) occurring on different dates is
assessed the full 15 points (9+3+3), and revocation
of taxidermy license and suspension of taxidermy
privileges only is imposed for a period of 15 months.

B) Type I — Findings of Guilt for a Single Incident: A
person found guilty of the same violations as A)
above (a Class B Misdemeanor and 2 petty offenses)
arising out of a single incident has no revocation/sus-
pension imposed, with 11 points assessed (9+1+1).

C) Type II - Findings of Guilt for Separate Incidents:
A person found guilty of unlawful possession of
freshly killed whitetail deer during closed season
(Class A Misdemeanor - 12 points) and taking an
over limit of quail (Petty Offense - 3 points) has

his/her hunting license, trapping license, migratory
waterfowl stamp, habitat stamp, deer/turkey permits,
etc. revoked, and Type II privileges suspended in
Group A for a period of 15 months.

D) Type II — Findings of Guilt for a Single Incident
* 1) A person found guilty of violations of taking
game birds with a rifle and no hunting license (Class
A Misdemeanor and Petty Offense) arising out of a
single incident is assessed 15 points and suspension
imposed as described in C) above. The Single
Incident Rule does not apply to cases where the high-
est level violation is a Class A misdemeanor or higher.

* 2) A person found guilty of violations of taking
deer without a permit and no hunting license (Class
B Misdemeanor and Petty Offense) arising out of a
single incident has no revocation/suspension
imposed, with 10 points assessed (9 + 1).

E) Imposition of Subsequent Suspensions
* |) The person in C) above completes the 15 month
suspension, and two months later (less than 36
months from the date of the first violation) again
unlawfully possesses a freshly killed whitetail deer
during closed season and is found guilty (12 points).
This person's licenses are again revoked and privi-
leges suspended for a period of 27 months (15 + 12).

* 2) The person in C) above is found guilty of a vio-
lation under the Wildlife Code that occurred during
the time that his/her privileges were suspended - 60
additional points are assessed and a second suspen-
sion is imposed, to run consecutively after the first
suspension (15 + 60 = 75 months total).

A person has the right to appeal
any revocation/suspension to a
Department of Natural Resources
Hearing Officer
